Certiorari proceeding sustained, determination of the police commissioner annulled and a new trial ordered. The testimony of Detectives Schain and Abt of their observation of the identification of relator and his automobile by the four children should not have been received. It gave credence to the identification by the children. This identification was the result of a fleeting glance. Without the testimony of the two officers, the testimony of the children may not have been given so much weight. The connection of relator with the main incident as a result of Officer Winters’ observation was not satisfactorily explained. Lazansky, P. J., Seudder and Davis,JJ., concur; Kapper and Carswell, JJ., dissent and vote to confirm the determination.